Title: To Alexander Hamilton from James McHenry, 27 March 1800
From: McHenry, James
To: Hamilton, Alexander



Dear Sir
Philad. 27 March 1800

Inclosed is a private letter to me from Col. W. S. Smith in which he has stated at large his claim to rank. This I apprehend is done with a view that he may stand as the first or oldest Lieutenant Colonel of the 12 Regiments. I have not time to examine the merits of his pretensions and request you to undertake it, and in case you are of opinion that he should stand before Col. Hall to advise me, that the necessary alteration may be made in the list.
Yours truely

James McHenry
Gen Hamilton


